ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_03_EN.txt. 238




                DECLARATION OF JUDGE SEBUTINDE



   Application of the principle of res judicata as reflected in Articles 59 and 60 of
the Statute of the Court — Neither the precise course of the land boundary in the
northern part of Isla Portillos, nor the issue of sovereignty over the beach of
Isla Portillos, were definitively settled with the force of res judicata in the Court’s
Judgment of 16 December 2015 — In determining the present course of the land
boundary in the northern part of Isla Portillos, the Court should do so in reference
to the 1858 Treaty of Limits as interpreted by the Cleveland and Alexander
Awards and taking account of the geomorphic changes that have since occurred in
the area — The resultant land boundary comprises two distinct sectors with three
termini.




                                 I. Introduction

   1. I have voted with the majority in favour of all aspects of the opera-
tive clause (para. 205) of the present Judgment. However, there are
aspects of the Court’s reasoning that in my view, do not adequately or
fully reﬂect all the issues involved in reaching the Court’s decision par-
ticularly in the case concerning the Land Boundary in the Northern Part of
Isla Portillos (Part III of the Judgment). First, whilst I agree with the
Court’s conclusion in paragraph 69 that the issue of sovereignty over the
coast of Isla Portillos was not a question deﬁnitively decided with the
force of res judicata in the Court’s Judgment of 16 December 2015
(“2015 Judgment”) in the case concerning Certain Activities Carried Out
by Nicaragua in the Border Area (Costa Rica v. Nicaragua) 1, the present
Judgment (paras. 59-69) omits to mention another important and related
issue between the Parties, namely, whether or not the Court determined
with the force of res judicata, the course of the land boundary in the
northern part of Isla Portillos in the Court’s Judgment of 2015. In my
view, this latter aspect, which is one of the issues that divide the Parties,
should clearly have been addressed in the present Judgment. I endeavour
to do so in this declaration.

  2. Secondly, whilst I agree with the Court’s depiction of the course of
the land boundary in the northern part of Isla Portillos shown in

   1 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-

ragua) and Construction of a Road in Costa Rica along the San Juan River (Nicaragua v.
Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 665.

103

239   maritime delimitation and land boundary (decl. sebutinde)

sketch-map No. 2 of the Judgment, the Court’s reasoning contained in
paragraphs 70-73 of the present Judgment does not, in my view, ade-
quately explain the geomorphic changes that have occurred in the area or
their eﬀect upon the original land boundary in the said area, as described
in the 1858 Treaty of Limits and interpreted by President Cleveland and
General Alexander. I endeavour to do so in greater detail in this declara-
tion.


            II. Effect of the CERTAIN ACTIVITIES Judgment
                 of 16 December 2015 and RES JUDICATA

   3. Presently, both Parties claim sovereignty over the three-kilometre-long
beach/coast of Isla Portillos abutting the Caribbean Sea, between Harbor
Head Lagoon and the mouth of the San Juan River, including the location
on that beach where Nicaragua’s military post is currently stationed. Costa
Rica’s claim to sovereignty over that beach is premised on the argument
that the Court, in its 2015 Judgment in the Certain Activities case 2, already
adjudged territorial sovereignty over the said beach to belong to Costa
Rica. Consequently, according to Costa Rica, the matter is res judicata and
all that remains is for the Court (a) to determine the precise location of the
land boundary separating each end of the Harbor Head Lagoon sandbar
from Isla Portillos; (b) to enclave the Nicaraguan lagoon and sandbar and
(c) to declare the presence of Nicaragua’s military presence on the beach a
violation of Costa Rica’s territorial sovereignty 3.
   4. Nicaragua’s claim to sovereignty over the beach of Isla Portillos is
premised on its interpretation of the 1858 Treaty of Limits (as interpreted
by the Alexander and Cleveland Awards), which it claims granted sover-
eignty over the said beach, including the current location of its military
camp, to Nicaragua. Furthermore, the Respondent disagrees that the
issue of the course of the land boundary in the northern part of Isla Por-
tillos is res judicata, arguing that the Court in its 2015 Judgment, deliber-
ately excluded the beach in the northern part of Isla Portillos from its
deﬁnition of “the disputed area, which question remains open for deter-
mination in the present proceedings” 4.

   5. The case concerning the Land Boundary in the Northern Part of Isla
Portillos raises three interrelated issues, namely, (a) whether the Court in
its 2015 Judgment determined with res judicata eﬀect the question of sov-
ereignty over the stretch of beach north of Isla Portillos located between
Harbor Head Lagoon and the mouth of the San Juan River and if so,
whether by consequence it also determined the course of the land bound-

  2  I.C.J. Reports 2015 (II), p. 665.
  3  See Final Submissions of Costa Rica.
   4 Counter-Memorial of Nicaragua (CMN), para. 2.3 and Nicaragua’s Final Submis-

sions.

104

240     maritime delimitation and land boundary (decl. sebutinde)

ary between the Parties in that area; (b) if not, what is the course of the
land boundary between the Parties in the northern part of Isla Portillos
taking into account the 1858 Treaty, the relevant Cleveland and Alexan-
der Awards and the geomorphic changes that have since occurred in the
area; and (c) whether by stationing its military observation post on the
beach of Isla Portillos, Nicaragua is in violation of Costa Rica’s territo-
rial sovereignty.

  6. The principle that a matter which has been adjudicated and settled
by a competent court may not be pursued further by the same parties (res
judicata) is embodied in the language and structure of Articles 59 and 60
of the Statute of the Court which provide, respectively, that “the decision
of the Court has no binding force except between the parties and in
respect of that particular case” and that the Court’s judgments are “ﬁnal
and without appeal” 5. The Court has maintained that although the bind-
ing element of a judgment is contained in the operative part (dispositif)
and not the legal reasoning (motif), it may be necessary, in order to
ascertain what is covered by res judicata, to determine the meaning and
scope of the operative clause by reference to the reasoning set out in that
judgment 6. The Court further stated that
       “in respect of a particular judgment it may be necessary to distinguish
       between, ﬁrst, the issues which have been decided with the force of
       res judicata, or which are necessarily entailed in the decision of those
       issues; secondly any peripheral or subsidiary matters, or obiter dicta;
       and ﬁnally matters which have not been ruled upon at all . . . If a
       matter has not in fact been determined expressly or by necessary
       implication, then no force of res judicata attaches to it; and a general
       ﬁnding may have to be read in context in order to ascertain whether
       a particular matter is or is not contained in it.” 7
   7. In order for a plea of res judicata to succeed in the present case, the
following elements must be proven to exist, namely, (a) that the Parties
in the Certain Activities case (the “former case”) 8 are identical to those in
the case concerning the Land Boundary in the Northern Part of Isla
   5 Request for Interpretation of the Judgment of 11 June 1998 in the Case concerning the
Land and Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria),
Preliminary Objections (Nigeria v. Cameroon), Judgment, I.C.J. Reports 1999 (I), p. 36,
para. 12; Effect of Awards of Compensation Made by the United Nations Administrative
Tribunal, Advisory Opinion, I.C.J. Reports 1954, p. 53; and Application of the Convention on
the Prevention and Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Serbia
and Montenegro), Judgment, I.C.J. Reports 2007 (I), p. 90, para. 116.
   6 Application of the Convention on the Prevention and Punishment of the Crime of

Genocide (Bosnia and Herzegovina v. Serbia and Montenegro), Judgment, I.C.J. Reports
2007 (I), p. 95, para. 125.
   7 Ibid., para. 126.
   8 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-

ragua) and Construction of a Road in Costa Rica along the San Juan River (Nicaragua v.
Costa Rica), Judgment, I.C.J. Reports 2015 (II).

105

241     maritime delimitation and land boundary (decl. sebutinde)

Portillos (“the latter case”) 9 (eadem personae); (b) that the dispute or
claim in both cases is the same (eadem petitum); (c) the legal grounds
underlying the dispute or claim in both cases are the same (eadem causa
petendi); and (d) that the dispute or claim raised in the latter case was,
in fact, ﬁnally and deﬁnitively settled by the Court in the former case 10.


  8. The disputed paragraphs (69, 70 and 229) of the 2015 Judgment
read as follows:
          “69. Since it is uncontested that Nicaragua conducted certain activ-
       ities in the disputed territory, it is necessary, in order to establish
       whether there was a breach of Costa Rica’s territorial sovereignty, to
       determine which State has sovereignty over that territory. The ‘dis-
       puted territory’ was deﬁned by the Court in its Order of 8 March 2011
       on provisional measures as ‘the northern part of Isla Portillos, that is
       to say, the area of wetland of some 3 square kilometres between the
       right bank of the disputed caño, the right bank of the San Juan River
       up to its mouth at the Caribbean Sea and the Harbor Head Lagoon’
       (I.C.J. Reports 2011 (I), p. 19, para. 55). The caño referred to is the
       one that was dredged by Nicaragua in 2010. Nicaragua did not con-
       test this deﬁnition of the ‘disputed territory’, while Costa Rica
       expressly endorsed it in its ﬁnal submissions (para. 2 (a)). The Court
       will maintain the deﬁnition of ‘disputed territory’ given in the
       2011 Order. It recalls that its Order of 22 November 2013 indicating
       provisional measures speciﬁed that a Nicaraguan military encamp-
       ment ‘located on the beach and close to the line of vegetation’ near
       one of the caños dredged in 2013 was ‘situated in the disputed territory
       as deﬁned by the Court in its Order of 8 March 2011’ (I.C.J.
       Reports 2013, p. 365, para. 46).


          70. The above deﬁnition of the ‘disputed territory’ does not specif-
       ically refer to the stretch of coast abutting the Caribbean Sea which
       lies between the Harbor Head Lagoon, which lagoon both Parties
       agree is Nicaraguan, and the mouth of the San Juan River. In their
       oral arguments the Parties expressed diﬀerent views on this issue.
       However, they did not address the question of the precise location of
       the mouth of the river nor did they provide detailed information con-
       cerning the coast. Neither Party requested the Court to deﬁne the


   9 Maritime Delimitation in the Caribbean Sea and the Pacific Ocean (Costa Rica v. Nica-
ragua) and Land Boundary in the Northern Part of Isla Portillos (Costa Rica v. Nicaragua).
   10 Questions of the Delimitation of the Continental Shelf between Nicaragua and

Colombia beyond 200 Nautical Miles from the Nicaraguan Coast (Nicaragua v. Colombia),
Preliminary Objections, Judgment, I.C.J. Reports 2016 (I), p. 126, para. 59.

106

242      maritime delimitation and land boundary (decl. sebutinde)

        boundary more precisely with regard to this coast. Accordingly, the
        Court will refrain from doing so. 11 (Emphasis added.)
             229. [. . .] The Court,
             (1) By fourteen votes to two,
             Finds that Costa Rica has sovereignty over the ‘disputed terri-
          tory’, as deﬁned by the Court in paragraphs 69-70 of the present
          Judgment.” 12
   9. While the Parties involved in the Certain Activities case (the former
case) are identical to those in the present proceedings (the latter case),
none of the other elements required for a plea of res judicata to succeed
are fulﬁlled. First, the claim or dispute in the former case (petitum) per-
tained to territorial sovereignty over a particular area of Isla Portillos
clearly identiﬁed in that case as “the disputed territory” where Nicaragua
had carried out the activities complained; while that in the latter case
pertains to demarcation of the land boundary between the Parties in a
slightly diﬀerent area and sovereignty over the beach of Isla Portillos.
Although the Court discussed the issue of the land boundary between the
Parties in the former case, this was only for the purpose of identifying
and/or deﬁning the “disputed territory” upon which the activities com-
plained upon were taking place, and not for the purpose of demarcating
that land boundary ﬁnally or deﬁnitively.

   10. Second, and more importantly, the Court in paragraph 70 of the
2015 Judgment cited above, deliberately excluded from its deﬁnition of
the “disputed territory” the stretch of coast abutting the Caribbean Sea
which lies between the Harbor Head Lagoon, which lagoon both Parties
agree is Nicaraguan, and the mouth of the San Juan River, the area now in
dispute in the present proceedings, and expressly declined to deﬁne the
land boundary more precisely with regard to that coast. This was because
the Parties in the former case did not provide the Court with detailed
information concerning the geographic conﬁguration of the coast, nor did
they request the Court to deﬁne the land boundary more precisely with
regard to that coast 13. Thus, when the Court adjudged in the operative
clause (para. 229) that “Costa Rica has sovereignty over the ‘disputed
territory’, as deﬁned by the Court in paragraphs 69-70 of the present
Judgment” that area did not include the stretch of coast abutting the
Caribbean Sea which lies between the Harbor Head Lagoon and the
mouth of the San Juan River, the area now in dispute in the present pro-
ceedings, nor did the Court determine the course of the land boundary
between the Parties in that area.

   11 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-
ragua) and Construction of a Road in Costa Rica along the San Juan River (Nicaragua v.
Costa Rica), Judgment, I.C.J. Reports 2015 (II), pp. 696-697, paras. 69-70.
   12 Ibid., p. 740, para. 229 (1).
   13 Ibid., p. 697, para. 70.



107

243      maritime delimitation and land boundary (decl. sebutinde)

   11. In conclusion, neither the issue of the precise course of the land
boundary in the northern part of Isla Portillos, nor the issue of who has
sovereignty over the stretch of coast abutting the Caribbean Sea which
lies between the Harbor Head Lagoon and the mouth of the San Juan
River, were ﬁnally or deﬁnitively settled in the 2015 Judgment. Accord-
ingly, Costa Rica’s plea of res judicata on both counts fails and Nicara-
gua’s claim concerning sovereignty over the northern coast of Isla Portillos
is admissible.



                    III. The Course of the Land Boundary
                    in the Northern Part of Isla Portillos

   12. The Parties agree that in the 1858 Treaty of Limits, they agreed on
a “shifting boundary” whose course would change with the geography of
the area 14. Accordingly, they also agree that the Court should, in deter-
mining the present course of the land boundary along the disputed stretch
of coast, do so in accordance with the 1858 Treaty of Limits as inter-
preted by the Alexander and Cleveland Awards, taking into account any
relevant geographical changes that may warrant adjustment of the his-
torical boundary 15. The Parties do, however, disagree regarding the extent
and eﬀect of those geographical changes on the course of the historical
boundary.
   13. According to Nicaragua, the Court should maintain the starting-
point of the land boundary where it was historically ﬁxed, namely, “at
the extremity of Punta de Castilla at the mouth of the San Juan de
Nicaragua River, as they both existed on the 15th day of April 1858” 16.
Nicaragua further maintains that the boundary then cuts the sandbar
across Harbor Head Lagoon and follows the water’s edge around the
lagoon until it meets the channel connecting Harbor Head Lagoon to the
Lower San Juan (Alexander’s “ﬁrst channel met”). Nicaragua argues that
the land boundary should separate Isla Portillos, which belongs to
Costa Rica, and the coast or sandy beach of that promontory directly
abutting the Caribbean Sea, [in] which [the] entire coast belongs to
Nicaragua 17.
   14. On its part, Costa Rica contends that the northern part of Isla Por-
tillos has undergone signiﬁcant geomorphic changes which have aﬀected
the course of the historical land boundary, the most signiﬁcant of which
is that the channel that once connected Harbor Head Lagoon to the
Lower San Juan has now disappeared and what once formed the left or

   14   Memorial of Costa Rica (MCR), paras. 2.2, 2.55 and 2.57; and CMN, paras. 2.21-
2.25.
   15 MCR, paras. 2.2, 2.55 and 2.57; and CMN, paras. 2.21-2.25.
   16 CMN, paras 2.4, 2.21, 2.23, 3.10-3.23.
   17 Ibid., paras. 4.9-4.19; ibid., para. 4.20; ibid., ﬁg. 4.16.



108

244     maritime delimitation and land boundary (decl. sebutinde)

northern bank of that channel (and consequently the border with Nicara-
gua) is totally eroded, leaving no feature capable of constituting territory
appertaining to a State immediately in front of the beach of Isla Portillos.
Costa Rica argues that Isla Portillos has consequently emerged as a
coastal territory with an unobstructed front on the Caribbean Sea and the
land boundary between the Parties now meets the Caribbean Sea in
three points, namely, on the right bank the San Juan River at its mouth,
and at each end of the sandbar seaward of the lagoon 18. In Costa Rica’s
view, the land boundary should run from the north-eastern corner of
Harbor Head Lagoon by the shortest line to the Caribbean Sea and from
the north-western corner of the lagoon by the shortest line to the Carib-
bean Sea. Costa Rica thus claims sovereignty over the beach of Isla Por-
tillos, and argues that the only Nicaraguan territory in the area is
Harbor Head Lagoon and the sandbar in front of it (in so far as this
sandbar remains above water at all times and is capable of appropriation)
which lagoon and sandbar the Court should enclave 19. Accordingly,
Costa Rica requests the Court to

       “determine the precise location of the land boundary separating both
       ends of the Los Portillos/Harbor Head Lagoon sandbar from Isla Por-
       tillos, and in so doing to determine that the only Nicaraguan territory
       existing today in the area of Isla Portillos is limited to the enclave
       consisting of Los Portillos/Harbor Head Lagoon and the sandbar
       separating the Lagoon from the Caribbean Sea, insofar as this sand-
       bar remains above water at all times and thus this enclave is capable
       of constituting territory appertaining to a State” 20.

Costa Rica adds that, considering that the coastal geography in this area
is likely to continue undergoing changes, it is not appropriate to describe
the boundary using speciﬁc co-ordinates. Instead, a verbal description of
the boundary would be suﬃciently precise and would allow the line to
change with the geography, as envisaged in the second Alexander
Award 21.

      (a) Original Course of the Land Boundary under the 1858 Treaty,
                     Alexander and Cleveland Awards
  15. In determining the course of the land boundary in the disputed
coastal area the Court should, in my view, begin by examining the
1858 Treaty of Limits and relevant Awards before taking into account

  18  MCR, paras. 2.5-2.10, 2.36 and 2.52-2.53.
  19  Ibid., paras. 2.1-2.2 and 2.54.
   20 Application instituting proceedings of Costa Rica (ACR), para. 22; MCR, p. 59 and

Final Submissions of Costa Rica.
   21 MCR, paras. 2.56-2.58.



109

245    maritime delimitation and land boundary (decl. sebutinde)

any relevant geographical changes to the area. According to Article II of
the 1858 Treaty:
        “The dividing line between the two Republics, starting from the
      Northern Sea, shall begin at the end of Punta de Castilla, at the mouth
      of the San Juan de Nicaragua River, and shall run along the right
      bank of the said river up to a point three English miles distant from
      Castillo Viejo . . .” 22
However, in interpreting this provision in his First Award, General Alex-
ander observed:
        “The exact spot which was the extremity of the headland of
      Punta de Castillo [on] April 15, 1858, has long been swept over by the
      Caribbean Sea, and there is too little concurrence in the shore outline
      of the old maps to permit any certainty of statement of distance or
      exact direction to it from the present headland. It was somewhere to
      the north-eastward, and probably between 600 and 1,600 feet distant,
      but it can not now be certainly located. Under these circumstances it
      best fulﬁls the demands of the treaty and of President Cleveland’s
      award to adopt what is practically the headland of to-day, or the
      north-western extremity of what seems to be the solid land, on the
      east side of Harbor Head Lagoon.


         I have accordingly made personal inspection of this ground, and
      declare the initial line of the boundary to run as follows, to wit:
         Its direction shall be due north-east and south-west, across the bank
      of sand, from the Caribbean Sea into the waters of Harbor Head
      Lagoon. It shall pass, at its nearest point, 300 feet on the north-west
      side from the small hut now standing in that vicinity. On reaching the
      waters of Harbor Head Lagoon the boundary line shall turn to the
      left, or south-eastward, and shall follow the water’s edge around the
      harbor until it reaches the river proper by the ﬁrst channel met. Up
      this channel, and up the river proper, the line shall continue to ascend
      as directed in the treaty.”
  16. As observed in paragraph 74 of the Court’s 2015 Judgment, the
second Alexander Award envisaged the possibility that the banks of the
San Juan River would “not only gradually expand or contract but that
there would be wholesale changes in its channels”. He further observed
that:
         “Today’s boundary line must necessarily be aﬀected in future by
      all these gradual or sudden changes. But the impact in each case can

   22 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-

ragua) and Construction of a Road in Costa Rica along the San Juan River (Nicaragua v.
Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 697, para. 71.

110

246      maritime delimitation and land boundary (decl. sebutinde)

        only be determined by the circumstances of the case itself, on a
        case-by-case basis in accordance with such principles of international
        law as may be applicable.
          The proposed measurement and demarcation of the boundary line
        will not have any eﬀect on the application of those principles.” 23
  17. In his third Award, General Alexander concluded thus:
           “Let me sum up brieﬂy and provide a clearer understanding of the
        entire question in accordance with the principles set out in my ﬁrst
        award, to wit, that in the practical interpretation of the 1858 Treaty,
        the San Juan River must be considered a navigable river. I therefore
        rule that the exact dividing line between the jurisdictions of the two coun-
        tries is the right bank of the river, with the water at ordinary stage and
        navigable by ships and general-purpose boats. At that stage, every por-
        tion of the waters of the river is under Nicaraguan jurisdiction. Every
        portion of land on the right bank is under Costa Rican jurisdiction.” 24
        (Emphasis added.)

It is clear from the foregoing that by the time General Alexander ren-
dered his ﬁve Awards deﬁning the land boundary between the Parties in
1897, signiﬁcant geomorphic changes had already occurred around the
mouth of the lower San Juan River. He anticipated that further geomor-
phic changes were in future likely to occur to the banks of the San Juan
River and its channels and to aﬀect the course of the historical boundary.

   18. More than a century later, in the 2015 Judgment, the Court when
interpreting the 1858 Treaty, in light of the Cleveland and Alexander
Awards held:
           “[T]he 1858 Treaty and the awards by President Cleveland and
        General Alexander lead to the conclusion that Article II of the
        1858 Treaty, which places the boundary on the ‘right bank of the . . .
        river’, must be interpreted in the context of Article VI (quoted in full
        at paragraph 133 below [of the 2015 Judgment]), which provides that
        ‘the Republic of Costa Rica shall . . . have a perpetual right of free
        navigation on the . . . waters [of the river] between [its] mouth . . . and
        a point located three English miles below Castillo Viejo’. As General
        Alexander observed in demarcating the boundary, the 1858 Treaty
        regards the river, ‘in average condition of water’, as an ‘outlet of
        commerce’ (see paragraph 73 [of the 2015 Judgment] above). In the
   23  United Nations, Reports of International Arbitral Awards, Vol. XXVIII, p. 224, cited
in the Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-
ragua) and Construction of a Road in Costa Rica along the San Juan River (Nicaragua v.
Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 699, para. 74.
    24 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v. Nica-

ragua) and Construction of a Road in Costa Rica along the San Juan River (Nicaragua v.
Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 700, para. 75.

111

247     maritime delimitation and land boundary (decl. sebutinde)

       view of the Court, Articles II and VI, taken together, provide that the
       right bank of a channel of the river forms the boundary on the assump-
       tion that this channel is a navigable ‘outlet of commerce’. Thus,
       Costa Rica’s rights of navigation are linked with sovereignty over the
       right bank, which has clearly been attributed to Costa Rica as far as
       the mouth of the river.” 25 (Emphasis added.)


  19. It is clear from the foregoing that, in determining the course of the
boundary line in the disputed coastal area today, including any necessary
adjustments, the Court must as far as is possible, be faithful to the
1858 Treaty in ensuring that (a) the San Juan River continues to be a
“navigable outlet of commerce” and (b) that Costa Rica’s rights of navi-
gation as envisaged under the 1858 Treaty 26, which rights the Court held,
are inextricably linked with its sovereignty over the right bank of the
San Juan River as far as the mouth of the river 27 are guaranteed.



                           (b) Geomorphic Changes
                     in the Northern Part of Isla Portillos
   20. For purposes of ascertaining the current geographical situation in
the northern part of Isla Portillos, the Court commissioned a group of
experts who made two site visits to the area in question (December 2016
and March 2017). The experts submitted to the Court and Parties their
Report 28 in which they identiﬁed a number of geographical or geomor-
phic changes that have, over the years, occurred in the northern part of
Isla Portillos, the most signiﬁcant of which include the following:
— the point identiﬁed by Alexander and the Parties’ Demarcation Com-
  missions as the starting-point of the land boundary in 1897 is now
  submerged in the Caribbean Sea due to coastal erosion 29. However,
  the headland of Punta de Castilla still exists today as a geomorphic
  and geographical feature in the landscape, notwithstanding that it has
  experienced signiﬁcant retreat due to coastal erosion it 30.

— The channel connecting Harbor Head Lagoon to the Lower San Juan
  (referred to by General Alexander as the “ﬁrst channel met”) once

  25  I.C.J. Reports 2015 (II), p. 700, para. 76.
  26  In particular Articles II and VI of the 1858 Treaty.
   27 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.

Nicaragua) and Construction of a Road in Costa Rica along the San Juan River (Nica-
ragua v. Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 700, para. 76.
   28 Report of the Court-Appointed Experts dated 30 April 2017.
   29 Ibid., para. 132.
   30 Ibid., para. 131.



112

248    maritime delimitation and land boundary (decl. sebutinde)

  navigable, has almost completely disappeared, leaving in its place, a
  series of “elongated discontinuous coast-parallel lagoons” that are not
  navigable 31.
— What once formed the left or northern bank of that channel (formerly
  comprising Nicaraguan territory) is totally eroded and there is no fea-
  ture capable of constituting territory appertaining to a State, immedi-
  ately in front of the beach of Isla Portillos 32.
— Consequently, Isla Portillos has emerged as a coastal territory with a
  “broad and continuous sandy beach” that directly abuts the Carib-
  bean Sea, and that is covered by tree vegetation 33.
— The Lower San Juan River no longer ﬂows eastwards via a channel,
  into Harbor Head Lagoon but rather ﬂows north-westwards, directly
  into the Caribbean Sea 34.
— Harbor Head Lagoon has signiﬁcantly reduced in size and no longer
  opens out to the Caribbean Sea but is closed oﬀ by “a ribbon-shaped
  and coast-parallel” sand barrier with no vegetation 35.

  21. It is clear from the above ﬁndings of the experts, that the original
course of the land boundary as envisaged in the 1858 Treaty of Limits
and relevant Awards, inevitably has to be adjusted, taking into account
the above geomorphic changes. The result is a land boundary comprising
two distinct segments or sectors with three termini as shown in sketch-map
No. 2 of the Judgment.


                (c) The Three Termini of the Land Boundary
                    in the Northern Part of Isla Portillos
   22. When interpreting the 1858 Treaty, General Alexander envisaged
that the starting-point of the land boundary would be based on solid,
stable land on what was at that time “the headland of Punta de Castilla,
or the north-western extremity of what seems to be the solid land, on the
east side of Harbor Head Lagoon”. Given the geomorphic changes
referred to above, it would not be practicable or appropriate today to use
either Punta de Castilla or the initial marker (both of which are currently
submerged at sea) as the starting-point of the land boundary today. How-
ever, the experts pointed out that although the “headland of Punta de Cas-
tilla” has experienced signiﬁcant retreat due to coastal erosion, it still
exists today as a geomorphic and geographical feature in the landscape 36.

  31  Report of the Court-Appointed Experts dated 30 April 2017, p. 33, para. 106 and
ﬁgs. 41-42.
   32 Ibid., paras. 105-106.
   33 Ibid., pp. 34-36.
   34 Ibid., p. 33, para. 103 and ﬁg. 21.
   35 Ibid., p. 25, para. 99 and ﬁg. 21.
   36 Ibid., p. 46, para. 131.



113

249     maritime delimitation and land boundary (decl. sebutinde)

In my view the Court should adopt as the starting-point of the ﬁrst seg-
ment of the land boundary, what is the north-western extremity of what
seems to be solid land, on the east side of Harbor Head Lagoon as it
exists in 2017. That point is identiﬁed in sketch-map No. 2 as Ple2. The
second terminus or endpoint of the ﬁrst segment is the point identiﬁed on
sketch-map No. 2 as PLw2, to the west of the sandbar 37. What the Court
refers to in the present Judgment as “the starting-point of the land bound-
ary” currently located at the end of the sandspit bordering the San Juan
River where “the right bank of the San Juan River reaches the low-water
mark of the coast of the Caribbean Sea” (para. 71) is in my view, more
appropriately described as the starting-point of the second sector of the
land boundary. For the reasons given in the Judgment, I do agree with
the majority that the start of the maritime delimitation in the Caribbean
should in principle, coincide with this point.

             (d) Tracing the First Sector of the Land Boundary
   23. In my view, the ﬁrst sector of the land boundary should run as fol-
lows. Its direction shall be due north-east and south-west, across the bank
of sand, from the Caribbean Sea into the waters of Harbor Head Lagoon.
It shall pass at its nearest point at Point Ple2 (with the co-ordinates
described in paragraph 73 of the Judgment). On reaching the waters of
Harbor Head Lagoon the boundary line shall follow the water’s edge
around Harbor Head Lagoon until it meets the north-western extremity
of the lagoon where it cuts across the sandbank into the Caribbean Sea,
at Point Plw2 (with the co-ordinates described in paragraph 73 of the
Judgment). This ﬁrst sector of the land boundary enclaves the waters of
Harbor Head Lagoon and ensures that the lagoon, as well as the sandbar
in front of it, remain Nicaraguan as stipulated in the 1858 Treaty.

            (e) Tracing the Second Sector of the Land Boundary
  24. Since Alexander’s “ﬁrst channel met” no longer exists, the second
sector of the land boundary is disconnected and separated from the ﬁrst
by the beach of Isla Portillos. The second sector must start at the
north-western extremity of Isla Portillos at the mouth of the San Juan
River proper, on solid ground at the base of the sandspit where the right
bank of the San Juan River reaches the low-water mark of the coast of
the Caribbean Sea. Up the river proper, the line shall continue to ascend
as directed in the 1858 Treaty.

                                                     (Signed) Julia Sebutinde.



   37See the co-ordinates of these two termini referred to in paragraph 73 of the present
Judgment.

114

